         Case 1:20-cv-10762-KPF Document 10 Filed 02/08/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       February 8, 2021



VIA ECF
Hon. Katherine P. Failla
United States District Judge
                                                       MEMO ENDORSED
United States District Court
40 Foley Square
New York, New York 10007

       Re:     Edma, et al. v. Wolf, et al., No. 20 Civ. 10762 (KPF)

Dear Judge Failla:

        This Office represents the government in this action in which the plaintiffs seek an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate their Petition for
Alien Relative (Form I-130) and Application to Register Permanent Residence or to Adjust Status
(Form I-485). On behalf of the government, I write respectfully to request an on-consent extension
of time of sixty days to respond to the complaint (i.e., from February 22, 2021 to April 23, 2021).
I also respectfully request that the initial conference presently scheduled for April 14, 2021 be
adjourned to the week of April 26, 2021 or thereafter.

         The extension is respectfully requested because USCIS has scheduled an interview for
plaintiffs in regard to their Form I-130 and Form I-485 for February 17, 2021. The government
anticipates that the requested extension will provide adequate time for USCIS to conduct the
interview and then to determine what next steps may be necessary with respect to plaintiffs’
petition and application or to proceed to take adjudicative action, which potentially would render
this action moot. This is the government’s first request for an extension of the deadline to respond
to the complaint and to adjourn the initial conference. Plaintiffs’ counsel consents to these
requests.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)
         Case 1:20-cv-10762-KPF Document 10 Filed 02/08/21 Page 2 of 2

Application GRANTED. The Government shall respond to the
complaint on or before April 23, 2021. The initial pretrial
conference scheduled for April 14, 2021, is ADJOURNED to May 5,
2021, at 11:00 a.m.



                                        SO ORDERED.
Dated:   February 8, 2021
         New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
